Opinion issued July 23, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00471-CV
                            ———————————
                IN RE MICHAEL FRANCIS PALMA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Michael Francis Palma, has filed a petition for writ of mandamus

requesting that we “order the district court to provide the findings of fact and

conclusions of law as to why the judgment made was against [relator] on his Writ of

Mandamus.”1 We deny the petition.



1
      The underlying case is Michael Francis Palma v. Harris County Appraisal District,
      et al., cause number 2019-02377, pending in the 281st District Court of Harris
      County, Texas, the Honorable Christine Weems presiding.
                                 PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                        2